Case 0:20-cv-62120-XXXX Document 1 Entered on FLSD Docket 10/17/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.:

  JOSE BITAR,

                 Plaintiff,
  v.

  PHARMSOURCE, LLC,

              Defendant.
  __________________________________/

                                           COMPLAINT
                                       {Jury Trial Demanded}

         Plaintiff, JOSE BITAR, brings this action against Defendant, PHARMSOURCE, LLC,

  pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  2.     At all times material hereto, Plaintiff JOSE BITAR was a resident of the State of Florida

  and an “employee” of Defendant as defined by the FLSA.

  3.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

  recurring basis within the meaning of the FLSA.

  4.     At all times material hereto, Defendant, PHARMSOURCE, LLC, was a Florida

  corporation with its principal place of business in South Florida, engaged in commerce in the field

  of 0, at all times material hereto was the “employer” of Plaintiff as that term is defined under

  statutes referenced herein, engaged along with its employees in interstate commerce, and has

  annual gross sales and/or business volume of $500,000 or more.
Case 0:20-cv-62120-XXXX Document 1 Entered on FLSD Docket 10/17/2020 Page 2 of 3




  5.      Two or more of Defendant’s employees handled tools, supplies, and equipment

  manufactured outside Florida in furtherance of their business, including but not limited to phones,

  computers, computer monitors, computer keyboards, computer mice, pens, and paper.

  6.      Plaintiff JOSE BITAR worked for Defendant as a accounts receivable analyst.

  7.      Defendant failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

  regular hourly rate for hours worked over 40 each week.

  8.      Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

  change as Plaintiff engages in the discovery process.

  9.      Defendant has knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

  10.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

  waived or abandoned.

  11.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

  services provided.

                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)

  12.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-11 above as if

  set forth herein in full.

  13.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiff is entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

  to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  14.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiff demands judgment against Defendant plus costs, reasonable

  attorneys’ fees, and such other remedy as the court deems just and appropriate.
Case 0:20-cv-62120-XXXX Document 1 Entered on FLSD Docket 10/17/2020 Page 3 of 3




                                     Respectfully submitted,

                                     Koz Law, P.A.
                                     320 S.E. 9th Street
                                     Fort Lauderdale, Florida 33316
                                     Phone: (786) 924-9929
                                     Fax: (786) 358-6071
                                     Email: ekoz@kozlawfirm.com




                                     Elliot Kozolchyk, Esq.
                                     Bar No.: 74791
